UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:The Pennant 504 Fund Address of Principal Business Office: 11270 West Park Place, Suite 1025 Milwaukee, Wisconsin53224 Telephone number (including area code):(414) 359-1044 Name and Address of Agent for Service of Process: The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES[X]NO[] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the city of Milwaukee and State of Wisconsin on the 7th day of August, 2013. The Pennant 504 Fund By: /s/Mark A. Elste Mark A. Elste President and Trustee Attest: /s/ Scott M. Conger Scott M. Conger Secretary
